--------------------------------------------------------------------------------

Exhibit 10.1


BlueLinx Holdings Inc.


Amended and Restated 2006 Long-Term Equity Incentive Plan
Performance Share Award Agreement


Performance Share Award Agreement


 
THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”) is made effective as of
January __, 2013 (the “Effective Date”), by and between BlueLinx Holdings Inc.,
a Delaware corporation (the “Company”), and ______________________________
(“Participant”).
 
Recitals


A.       The Company desires to provide the Participant an opportunity to
acquire shares of its common stock, par value $.01 per share (the “Shares”), to
carry out the purposes of its Amended and Restated 2006 Long-Term Equity
Incentive Plan, as may be periodically amended (the “Plan”), a copy of which has
been made available to Participant and the terms of which are incorporated by
reference herein and shall be considered a part of this Agreement.
 
B.       The Plan provides that each award is to be evidenced by an agreement,
setting forth the terms and conditions of such award.
 
ACCORDINGLY, in consideration of the promises and of the mutual covenants and
agreements contained herein, the Company and the Participant hereby agree as
follows:
 
1.     Performance Share Award. Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Participant as of the date
hereof a performance share award for _______________________ (____) Shares (the
“Performance Shares”). For purposes of Section 16 under the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, the grant
date for the Performance Shares shall be the effective date hereof; provided,
however, all of Participant’s right, title, and interest in and to the
Performance Shares shall be subject to Section 2 below.
 
2.     Vesting of Performance Shares.
 
Vesting. Subject to Sections 2(b), (c) and (d) below, all of Participant’s
right, title, and interest in and to the Performance Shares shall be contingent
upon and subject to the continued full-time employment of Participant by the
Company or its subsidiaries through each Vesting Date and shall vest in
accordance with the following performance criteria:

 
 
(a)In the event of Participant’s voluntary or involuntarily termination from
employment with the Company and its subsidiaries for any reason other than death
or Disability prior to ____________, 2016, Participant shall forfeit all right,
title, and interest in and to the Performance Shares not vested as of such date
of termination.
 
 
 
1 

--------------------------------------------------------------------------------

 
 
For the purposes to this Agreement, Disability shall have the same meaning as
provided in the Company’s long-term disability plan.
 
(b)           In the event of Participant’s termination from employment with the
Company and its subsidiaries for death or Disability prior to ___________, 2016,
Participant (or Participant’s beneficiary or estate, if applicable) shall be
entitled to vest in the Performance Shares under the same performance criteria
applicable to Participant without the requirement of continued full-time
employment through the Vesting Date.
 
(c)           In the event of a “Change in Control” of the Company as defined in
the Plan, Participant shall thereupon become immediately vested without
restriction in all of the Performance Shares with respect to which the
applicable performance period relating to those Performance Shares has not yet
expired, provided continued full-time employment by the Participant with the
Company or its subsidiaries through the Change in Control.
 
3.         Forfeiture of Performance Shares: Except as otherwise provided in
this Agreement, all Performance Shares that are not earned and vested as a
result of satisfaction of the performance criteria and your continued employment
through the applicable performance period, death, Disability, or a Change in
Control, shall be forfeited to the Company.
 


 
       All Performance Shares earned under this Section 3 shall be paid in
accordance with Section 4.
 
4.        Manner and Time of Payment: If your employment continues through the
applicable Vesting Date, payment of the Performance Shares earned as of such
Vesting Date will be made not later than March 15 of the calendar year in which
the applicable Vesting Date occurred.   If your employment terminates for death
or Disability prior to the applicable Vesting Date, payment of the Performance
Shares earned as of the end of the Company's fiscal year with respect to which
the performance criteria applies will be made no later than two and one-half (2
1/2) months following the end of the Company's applicable fiscal year.  Payment
of Performance Shares which become payable upon a Change in Control will be made
on or within two and one-half (2 1/2) months following the Change in Control.
Upon payment, the Company shall deliver to you, at the sole discretion of the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”), either (i) one Share for each Performance Share
earned by you or (ii) a lump sum cash payment equal to the Fair Market Value (as
defined in the Plan) of one Share for each Performance Share earned by you, all
as determined in accordance with Sections 2 and 3, subject to adjustment in
accordance with Section 6.  Any fractional Performance Shares payable to you in
shall be rounded up to the nearest whole Share.
 
5.       Nontransferability:  Performance Shares awarded pursuant to this
Agreement may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated (“Transfer”), other than by will or by the laws of
descent and distribution, except as provided in the Plan. If any Transfer,
whether voluntary or involuntary, of Performance Shares is made, or if any
attachment, execution, garnishment, or lien shall be issued against or placed
upon the Performance Shares, your right to such Performance Shares shall be
immediately forfeited to the Company, and this Agreement shall lapse.
 
6.       Adjustments: In the event that the outstanding Shares of common stock
are changed into or exchanged for a different number or kind of capital stock or
other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend, or
combination of shares, the Committee, subject to the provisions of the Plan and
this Agreement, shall make an appropriate and equitable adjustment in accordance
with the provisions of the Plan in the number and kind of Performance Shares, to
the end that after such event your proportionate interest shall be maintained as
before the occurrence of such event. Any such adjustment made by the Committee
or the Board shall be final and binding upon you, the Company, and all other
interested persons.
 
 
2 

--------------------------------------------------------------------------------

 
 
7.       Requirements to Become a Stockholder: You shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any
Performance Shares subject to this Award unless the Compensation Committee
determines to pay the Performance Shares in Shares and (a) the Performance
Shares have been paid to you pursuant to the terms of this Agreement, and (b)
the Company shall have issued and delivered to you a certificate (or recorded a
book entry) representing the Performance Shares.
 
8.       Investment Representations. Unless a registration statement under the
Securities Act of 1933, as amended (and applicable state securities laws), is in
effect with respect to the Shares issued pursuant to this Agreement,
Participant, or Participant’s Designated Beneficiary, agrees with, and
represents to, the Company that Participant is acquiring the Shares for the
purpose of investment and not with a view to transfer, sell, or otherwise
dispose of the Shares. The Company may require an opinion of counsel
satisfactory to it prior to the transfer of any Shares to assure at all times
that it will be in compliance with applicable federal and state securities laws.
 
9.       Legend on Shares if Registered. If a registration statement under the
Securities Act of 1933, as amended, is in effect with respect to the Shares on
the date of issuance of the Shares and Participant is deemed an affiliate of the
Company on the date of issuance, the Company may place a stop transfer order on
its stock records with respect to the Shares, and the certificate(s) for the
Shares may contain substantially the following legend:
 
“The securities evidenced by this certificate were issued to an affiliate of the
issuer, and the resale of such securities is subject to the restrictions of Rule
144 under the Securities Act of 1933, as amended, pertaining to shares held by
affiliates.”
 
10.       Expenses. Nothing contained in this Agreement shall be construed to
impose any liability on the Company in favor of the Participant for any cost,
loss, or expense the Participant may incur in connection with, or arising out of
any transaction under, this Agreement.
 
11.       No Employment Agreement. Nothing in this Agreement shall be construed
to constitute or be evidence of an agreement or understanding, express or
implied, on the part of the Company or any subsidiary thereof to employ the
Participant on any terms or for any specific period of time.
 
12.       Withholding. The Company shall have the power and the right to deduct
or withhold, or require you to remit to the Company, the minimum statutory
amount to satisfy federal, state, and local taxes, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising as
a result of the Plan or the Performance Shares granted under this Agreement (the
“Withholding Taxes”). If you will be entitled to receive Shares in exchange for
your Performance Shares, you shall pay the Withholding Taxes to the Company in
cash prior to the issuance of such Shares or, if permitted by the Compensation
Committee, have the Company withhold Shares having the Fair Market Value of the
Withholding Taxes.
 
13.       Fractional Shares. No fraction of a share shall be deliverable
pursuant to this Agreement, but in the event any adjustment hereunder of the
number of the Performance Shares shall cause such number to include a fraction
of a share, such fraction shall be adjusted to the nearest smaller whole number
of shares.
 
 
3 

--------------------------------------------------------------------------------

 
 
14.       Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all such benefit.  Each such designation
shall revoke all prior designations by the Participant, shall be in a writing
form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
 
15.       Complete Agreement, Amendment. This Agreement and the Plan, which by
this reference is hereby incorporated herein in its entirety, contain the entire
agreement between the Company and Participant with respect to the transactions
contemplated hereby. Any modification of the terms of this Agreement must be in
writing and signed by each of the parties.
 
16.       Other Legal Requirements. This Agreement and the rights of the
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan.  The
Committee shall have the right to impose such restrictions on any shares
acquired pursuant to this Agreement, as it may deem advisable, including,
without limitation, restrictions under federal applicable securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such shares.  In addition, this Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities as may be required.
 
17.       Governing Law. Any issue related to the formation, execution,
performance, and interpretation of this Agreement shall be governed by the laws
of the State of Delaware.
 
18.       Headings. The section and subsection headings used in this Agreement
are for convenient reference and are not a part of this Agreement.
 
19.       Severability: The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 





 
BlueLinx Holdings Inc.
   
Dated:  _________ __, 2013
 
Accepted: __________________
 
By: ______________________________
 
Title: Chief Executive Officer

 
 
 
 
 
4